Name: Commission Implementing Regulation (EU) 2017/754 of 28 April 2017 opening and providing for the management of Union tariff quotas for certain agricultural and processed agricultural products originating in Ecuador
 Type: Implementing Regulation
 Subject Matter: foodstuff;  plant product;  international trade;  agricultural policy;  beverages and sugar;  tariff policy;  America;  trade;  food technology
 Date Published: nan

 29.4.2017 EN Official Journal of the European Union L 113/28 COMMISSION IMPLEMENTING REGULATION (EU) 2017/754 of 28 April 2017 opening and providing for the management of Union tariff quotas for certain agricultural and processed agricultural products originating in Ecuador THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) By Decision (EU) 2016/2369 (2) (the Decision), the Council authorised the signing, on behalf of the Union, of the Protocol of Accession (the Protocol) to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru (the Agreement), of the other part, to take account of the accession of Ecuador to the Agreement and provided for the provisional application of the Protocol from 1 January 2017 (3). (2) The Agreement stipulates that customs duties on imports into the Union of goods originating in Ecuador are to be reduced or eliminated in accordance with the tariff elimination schedule in Annex I to the Agreement. Annex I provides that, for certain goods originating in Ecuador, the reduction or elimination of customs duties is granted within tariff quotas. (3) The tariff quotas set out in subsection 3 to Section B of Appendix 1 of Annex I to the Agreement should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with Commission Implementing Regulation (EU) 2015/2447 (4). (4) In order to ensure the smooth application and management of the quota system granted under the Protocol, this Regulation should apply from the same date as that of the provisional application of the Protocol. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for goods originating in Ecuador as set out in the Annex. Article 2 The tariff quotas set out in the Annex shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Council Decision (EU) 2016/2369 of 11 November 2016 on the signing, on behalf of the Union, and provisional application of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador (OJ L 356, 24.12.2016, p. 1). (3) OJ L 358, 29.12.2016, p. 1. (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products in the fifth column of the table is to be considered as having no more than an indicative value. The preferential scheme is determined, within the context of this Annex, by the scope of the CN codes set out in the third column of the table as applicable at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN codes and corresponding descriptions in the fifth column of the table taken together. Order No CN code TARIC sub-division Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) Tariff quota duty 09.7525 0703 20 00 Garlic, fresh or chilled 1.1-31.12 500 0 09.7526 0710 40 00 Sweetcorn, uncooked or cooked by steaming or by boiling in water, frozen 1.1-31.12 300 0 2004 90 10 2005 80 00 Sweetcorn (Zea Mays var. Saccharata), prepared or preserved otherwise than by vinegar or acetic acid 09.7527 0711 51 00 Mushrooms of the genus Agaricus, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 1.1-31.12 100 0 2003 10 20 2003 10 30 Mushrooms of the genus Agaricus, prepared or preserved otherwise than by vinegar or acetic acid 09.7528 0711 90 30 Sweetcorn provisionally preserved, e.g. by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions, but unsuitable in that state for immediate consumption 1.1-31.12 400 0 2001 90 30 Sweetcorn (Zea Mays var. Saccharata), prepared or preserved by vinegar or acetic acid 2008 99 85 Maize (corn), prepared or preserved, not containing added spirit or added sugar (excl. sweetcorn (Zea Mays var. Saccharata)) 09.7529 1005 90 00 Maize (excl. seed) 1.1-31.12 37 000 (1) 0 1102 20 Maize (corn) flour 09.7530 1006 10 30 1006 10 50 1006 10 71 1006 10 79 1006 20 1006 30 1006 40 Rice (at exclusion of rice in the husk, for sowing) 1.1-31.12 5 000 0 09.7531 1108 14 00 Manioc (cassava) starch 1.1-31.12 3 000 0 09.7532 1701 13 1701 14 Raw cane sugar not containing added flavouring or colouring 1.1-31.12 15 000 (2) 0 09.7533 1701 91 1701 99 Cane or beet sugar and chemically pure sucrose, in solid form, other than raw sugar not containing added flavouring or colouring matter 1.1-31.12 10 000 tonnes expressed in raw sugar equivalent (3) 0 1702 30 Glucose in solid form and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose 1702 40 90 Glucose in solid form and glucose syrup, not containing added flavouring or colouring matter, and containing in the dry state at least 20 % but less than 50 % by weight of fructose (excl. isoglucose and invert sugar) 1702 50 Chemically pure fructose in solid form 1702 90 30 1702 90 50 1702 90 71 1702 90 75 1702 90 79 1702 90 80 1702 90 95 Other sugars (excluding lactose and lactose syrups, maple sugar and maple syrup, glucose and glucose syrup, fructose and fructose syrups and chemically pure maltose), including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose Ex 1704 90 99 91 99 Other sugar confectionery, not containing cocoa, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) 1806 10 30 1806 10 90 Cocoa powder, containing 65 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose Ex 1806 20 95 90 Chocolate and other food preparations containing cocoa, in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form, in containers or immediate packings of a content exceeding 2 kg, containing less than 18 % by weight of cocoa butter (excl. cocoa powder, chocolate flavour coating and chocolate milk crumb), containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) Ex 1901 90 99 36 Other food preparations, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) Ex 2006 00 31 90 Cherries, preserved by sugar (drained, glacÃ © or crystallised), containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) Ex 2006 00 38 19 89 Vegetables, fruit, nuts, fruit-peel and other parts of plants (excluding ginger, cherries, tropical fruit and tropical nuts), preserved by sugar (drained, glacÃ © or crystallised), containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) Ex Ex Ex 2007 91 10 2007 99 20 2007 99 31 90 90 95 99 95 99 95 99 02 04 06 17 19 24 27 30 34 37 40 44 47 52 56 75 85 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter (excluding homogenised preparations), containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) Ex 2007 99 33 Ex 2007 99 35 Ex 2007 99 39 Ex 2009 11 11 19 99 Fruit or vegetable juice, of a value not exceeding EUR 30 per 100 kg net weight, with an added sugar content exceeding 30 % by weight Ex 2009 11 91 2009 19 11 29 39 59 79 Ex 2009 19 91 2009 29 11 19 99 Ex 2009 29 91 2009 39 11 19 99 Ex 2009 39 51 2009 39 91 2009 49 11 19 99 Ex 2009 49 91 2009 81 11 2009 81 51 90 Ex 2009 89 11 19 99 29 39 59 79 Ex 2009 89 35 2009 89 61 2009 89 86 Ex Ex 2009 90 11 2009 90 21 90 19 99 Mixtures of juices, of a value not exceeding EUR 30 per 100 kg net weight, with an added sugar content exceeding 30 % by weight 2009 90 31 2009 90 71 2009 90 94 Ex Ex 2101 12 98 2101 20 98 92 85 Preparations with a basis of coffee, tea or matÃ ©, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose Ex 2106 90 98 26 33 34 38 53 55 Food preparations not elsewhere specified or included, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose Ex 3302 10 29 10 Preparations based on odoriferous substances, containing all flavouring agents characterising a beverage, of a kind used in the drink industries, of an actual alcoholic strength by volume not exceeding 0,5 %, containing, by weight, 1,5 % or more of milkfat, 5 % or more of glucose or starch, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 09.7534 2208 40 51 Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance), in containers holding more than 2 litres 1.1-31.12 250 hectolitres (4) 0 2208 40 99 Rum, in containers holding more than 2 litres, of a value not exceeding EUR 2 per litre of pure alcohol (1) As from 1.1.2018, volume increased by 1 110 metric tonnes each year. (2) As from 1.1.2018, volume increased by 450 metric tonnes each year. (3) As from 1.1.2018, volume increased by 150 metric tonnes expressed in raw sugar equivalent each year. (4) As from 1.1.2018, volume increased by 10 hectolitres each year.